DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Response to Amendment
The amendment filed on 5/5/2022 is acknowledged. Accordingly, claims 8 and 11-13 have been cancelled, claims 1, 9 and 14 have been amended, thus currently claims 1-7, 9-10 and 14-20 are pending.

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:

In claim 10, the phrase “wherein there is a slit on the metal ring, the antenna area is disposed within the slit and electrically insulated from the metal ring” on lines 1-3 should be changed to –wherein there is the slit on the metal ring, the antenna area is disposed within the slit and electrically insulated from the metal ring”, since all the limitations above have been previously recited in claim 1.

In claim 14, the phrase “wherein there are multiple slits” on lines 1-2 should be changed to – further comprising multiple slits” to avoid confusion with the slit and the antenna recited in claim 1.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 10, all the limitations in the claim have been recited in the independent claim 1, and thus claim 10 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 20200127374 A1, hereinafter, “Spencer”, previously cited by the Examiner) in view of O’Brien et al. (US 20180347801 A1, hereinafter, “O’Brien”, previously cited by the Examiner) and Cozzolino et al. (US 20140218913 A1, hereinafter, “Cozzolino”, previously cited by the Examiner)..

Regarding claims 1 and 9, Spencer teaches a smart lighting apparatus (intelligent luminaire 102, see figure 1-6, and figures 11-18 to show common elements and features to all embodiments), comprising: 
a metal ring (trim 206, see ¶ 29) with a central opening (see central opening, not labeled but seen in figure 4), a front side (lower side of 206, as seen in figure 4) and a back side (upper side of 206, as seen in figure 4); 
an antenna module (integrated slot antenna 204 and 206) with an antenna area (area of 204) appeared on an exterior surface (better seen in sectional view of figure 4) of the front side (front side of 206) of the metal ring (206); 
a wireless circuit (wireless interface 124, see ¶ 38), electrically connected (via and coaxial cable 212) to the antenna module (204) for receiving a wireless signal (wireless signal, see ¶ 5) from the antenna area (area of 204); 
a cup body (body of lens, see ¶ 81); 
a light source (light source 106), the light source (106) comprising multiple LED modules (combination of light emitting diodes, see ¶ 32) emitting a light through the central opening (not labeled but better seen in figure 11 and 17, as expected from a recessed lighting device, see ¶ 30); and 
a driver (processor 110) for converting an external power source (power line wiring, see ¶ 37) to a driving current to the light source (106) and electrically connected to the wireless circuit (124), heat generated by the light source (106) being transmitted to the metal ring (since 206 is metallic and in close proximity from 106), the driver (110) being operated according to the wireless signal (wireless signal, see ¶ 5) from the wireless circuit (124, see figure 1); 
wherein the metal ring (206) has an antenna container (see rear peripheral groove on the back of 206) on the back side of the metal ring (206); wherein the slit (hole punched in 206) has an arc shape (evident from figure 4).

Spencer does not explicitly teach the cup body with a container and a cup rim, the cup rim of the cup body being coupled with the central opening; and a light source disposed inside the container.
O’Brien teaches a device (light fixture 30, see figure 1c) in the same field of endeavor (see ¶ 47) having a light source (LEDs 10) and a metal ring (reflector cone 32) with an antenna (antenna 62);
the cup body (body of diffuser 36) with a container (inner space of 36) and a cup rim (upper end of 36), the cup rim (upper end of 36) of the cup body (body of 36) being coupled with the central opening (internal opening of 32); and
a light source (10) disposed inside the container (inner space of 36). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cup body as taught by O’Brien into the teachings of Spencer in order to protect the light source from dust, dirt or damage. One of ordinary skill would have been motivated to make this modification to expand the service life of the light sources; 

Spencer as modified by O’Brien does not explicitly teach wherein the metal ring has an antenna container for placing the antenna module and extending the antenna area to appear from a slit on the front side of the metal ring; and wherein the antenna module has an elastic inverse hook structure to be plugged in a corresponding plugging structure and fixed to the metal ring after the antenna module is plugged in the metal ring.
Cozzolino teaches a smart lighting apparatus (lighting device 100, see figures 1-1d) in the same field of endeavor (see ¶ 2) and having a metal ring (housing 101);
wherein the metal ring (101) has an antenna container (feed assembly 118) for placing the antenna module (feed line 112) and extending the antenna area (area of slot radiating element 106) to appear from a slit (106) on the front side (front side of 101) of the metal ring (101); and
wherein the antenna module (118) has an elastic inverse hook structure (see shape of 112) to be plugged in a corresponding plugging structure (enclosing structure formed by 118) and fixed to the metal ring (101) after the antenna module (118) is plugged in the metal ring (101).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the antenna as taught by Cozzolino into the teachings of Spencer as modified by O’Brien, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007) and in order to improve an impedance of the antenna module, thus improving the efficiency of operation. One of ordinary skill would have been motivated to make this modification to provide a capacitive feed arrangement of the antenna that is particularly robust and less vulnerable to degradation in comparison to conventional direct galvanic feed arrangements.

Regarding claim 2, Spencer teaches wherein the antenna (204) is integrated with the metal ring (206) as a module (204 and 206, better seen in figure 4).

Regarding claim 3, Spencer teaches wherein there is an electrode (at least one electrode from 212) on the back side (better seen in figure 5) of the metal ring (206) for transmitting the wireless signal (wireless signal, see ¶ 5) to the wireless circuit (124).

Regarding claim 4, Spencer teaches wherein the antenna module (204, 206) has a ground electrode (at least one electrode of coaxial cable 212, since there is a voltage source attached to the antenna) insulated (via sheath of 212) from the antenna area (area of 204).

Regarding claim 5, Spencer teaches wherein the antenna area (area of 204) is electrically insulated from (via light guide element 506, see ¶ 99) the metal ring (206).

Regarding claim 6, Spencer teaches wherein a top surface (lower surface of area of 204, as seen in figure 4) of the antenna area (area of 204) and an exterior surface of the front side (lower surface of 206) are on the same plane (better seen in figure 4).

Regarding claim 7, Spencer teaches wherein the exterior surface of the front side (lower surface of 206) and the antenna area (area of 204) are covered with a same non-metallic layer (plastic of light guide element 506, see ¶ 99).

Regarding claim 10, Spencer teaches wherein there is a slit (hole punched in 206) on the metal ring (206), the antenna area (area of 204) is disposed within the slit (punched hole of 206) and electrically insulated (via plastic of light guide element 506, see ¶ 99) from the metal ring (206).

Regarding claim 14, Spencer teaches wherein there are multiple slits (see varying widths 304 and 306 in the slot antenna 302) for placing multiple antenna areas (areas of 304, 306) corresponding to different wireless frequencies (see ¶ 97).

Regarding claim 15, Spencer teaches wherein the antenna length is between 20mm to 40mm (since slot antenna 302 may radiate RF energy at both a 2.4 GHz frequency band, which is known to be between 65mm to 70 mm, and evidence by Wang et al, US 20140240177 A1 in ¶ 25).

Regarding claim 18, Spencer teaches wherein the antenna area (area of 204) is placed aside the internal opening (evident from figure 4).

Regarding claim 19, Spencer teaches wherein the antenna area (area of 204) is placed between the cup rim and the metal cup (body of lens, see ¶ 81).

Regarding claim 20, Spencer teaches wherein there is a plastic ring (since 204 can extend entirely around the rim, see ¶ 98) disposed between the cup rim (206) and the metal cup (body of lens, see ¶ 81), the antenna area (area of 204) is covered by the plastic ring (plastic material of light guide element 506, see ¶ 99).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of O’Brien and Cozzolino as applied to claims 1 and 14 above, and further in view of Asano et al. (US 20020021250 A1, hereinafter, “Asano”, previously cited by the Examiner).

Regarding claim 16, Spencer teaches wherein the slot antenna (302) may radiate RF energy at both a 2.4 GHz frequency band and a 5 GHz frequency band; and wherein other frequency bands are also contemplated, but 
Spencer does not explicitly teach wherein the antenna length is between 20mm to 40mm.
Asano teaches a device (Display device, computer terminal, and antenna, see figure 15);
wherein the antenna length (length of antenna 157) is between 20mm to 40mm (approximately 30mm for 2.5 Ghz. see ¶ 10). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the antenna as taught by Asano into the teachings of Spencer in order to include an additional 2.5 Ghz band into the system as envisioned by Spencer. One of ordinary skill would have been motivated to make this modification to increase performance or speed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of O’Brien and Cozzolino as applied to claim 1 above, and further in view of Cho et al. (US 20190075634 A1, hereinafter, “Cho”, previously cited by the Examiner).

Regarding claim 17, Spencer does not teach wherein the cup body has a passing hole, the antenna module is electrically connected to the driver via the passing hole.
Cho teaches a smart lighting apparatus (lighting fixture 200, see figure 2);
wherein the cup body (base trim 204) has a passing hole (hole 206), the antenna module (antenna 126 with processor 120) is electrically connected to the driver (driver 106) via the passing hole (206).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the passing hole as taught by Cho into the teachings of Spencer since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to route and secure the antenna module connector within the device.

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.

With regard to Claim 1, Applicant argues that Cozzolino does not teach the features of cancelled claim 8, now included into claim 1, stating that the antenna module of Cozzolino is on the back side of the metal ring for placing the antenna module and extending the antenna area to appear from a slit on the front side of the metal ring.
The Examiner respectfully disagrees. Spencer discloses the antenna module having a container that spans from the back to front of the rim, as clearly seen in figures 2-4. However, Spencer does not explicitly the container holding the antenna module and extending the antenna area. The reference Cozzolino provides evidence that antennas having a container for holding and antenna and extending the antenna area are known in the art. Therefore, it is considered an obvious modification to include the container of Cozzolino into the teachings of Spencer as modified by O’Brien. Thus the prior art of record remains commensurate in scope for teaching the claimed limitations, and the applicants arguments in this regard are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875